Citation Nr: 0720390	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for weak ankles and a 
right foot disorder with residuals of a right malleolus 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in S. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2005 and September 2006.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

A hearing was held on September 6, 2005, by means of video 
conferencing equipment with the appellant in St. Petersburg, 
Florida, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed July 1970 rating decision denied service 
connection for weak ankles with residuals of a right lateral 
malleolus fracture. 

3.  The evidence received since the July 1970 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for weak ankles and a right foot disorder 
with residuals of a right malleolus fracture.

CONCLUSIONS OF LAW

1.  The July 1970 rating decision, which denied entitlement 
to service connection for weak ankles and with residuals of a 
right lateral malleolus fracture, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the July 1970 rating 
decision is not new and material, and the claim for service 
connection for weak ankles and a right foot disorder with 
residuals of a right malleolus fracture is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice in connection with his claim 
prior to the initial rating decision in September 2001.  
Nevertheless, the RO did later send the veteran letters in 
January 2005, November 2005, and September 2006 in connection 
with that claim, which met the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for entitlement to service connection was 
readjudicated in supplemental statements of the case (SSOC).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim and testifying at a hearing before the 
Board.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the January 2005 and November 2005 letters 
indicated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

The January 2005, November 2005, and September 2006 letters 
also noted that the veteran's claim for service connection 
for weak ankles had been previously denied and informed him 
that he needed to submit new and material evidence to reopen 
his claim.  In particular, the January 2005 letter explained 
that his claim had been denied because he did not have a 
right ankle injury that was incurred in or aggravated by 
service, nor did he have arthritis that manifested within one 
year of his separation.  It was noted that he had injured his 
left foot in service, but there was no medical evidence that 
a current left ankle disorder was related to that in-service 
injury.  As such, the January 2005 letter stated that the 
evidence submitted must relate to that fact.  Similarly, the 
September 2006 letter indicated that the claim was previously 
denied because the disorder was not incurred in or aggravated 
by service and stated that he must submit evidence relating 
to the fact.  The January 2005, November 2005 and September 
2006 letters further indicated that new and material evidence 
must raise a reasonable possibility of substantiating his 
claim.  It was noted that the evidence cannot simply be 
repetitive or cumulative of the evidence that VA had when the 
claim was previously denied.  Additionally, the November 2005 
and September 2006 letters explained that the evidence must 
be in existence and submitted to VA for the first time in 
order to qualify as new and that the additional existing 
evidence must pertain to the reason the claim was previously 
denied in order to be deemed material.  As such, the January 
2005, November 2005, and September 2006 letters essentially 
notified the veteran to look to the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claims.  See Kent v. Nicholson, No. 04-181, 
slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law requires 
VA to look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  Additionally, the September 2003 
statement of the case (SOC) and the June 2004, December 2004, 
March 2006, and February 2007 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2005 and September 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, 
November 2005 and September 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The November 2005 and September 2006 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2005 and September 2006 
letters stated that it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

In addition, the notice letters that were provided to the 
veteran did specifically contain the fourth element.  In this 
regard, the January 2005 letter informed the veteran that he 
should submit any evidence in his possession that pertains to 
his claim.  Similarly, the November 2005 letter indicated he 
should submit any additional evidence in his possession that 
pertains to his appeal that he had not yet submitted.  The 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The September 2006 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
provided the opportunity to testify at a hearing before the 
Board.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for a bilateral ankle 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2006). 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for weak ankles with residuals of a right lateral 
malleolus fracture was previously considered and denied by 
the RO in a July 1970 rating decision.  The veteran was 
notified of that decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran later submitted a statement in April 2001 
essentially requesting that his claim for service connection 
for a bilateral ankle disorder be reopened.  The September 
2001 rating decision now on appeal denied the veteran's claim 
on the basis that new and material evidence had not been 
submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As discussed above, the July 1970 rating decision previously 
denied the veteran's claim for service connection for weak 
ankles with residuals of a right lateral malleolus fracture.  
In that decision, the RO observed that the veteran had been 
treated for a swollen left foot in August 1960, but also 
noted that the remainder of his service medical records, 
including his separation examination, were negative for any 
foot disorder.  As such, the RO concluded that the left ankle 
injury was acute and transitory.  The RO also noted that the 
veteran injured his right ankle in February 1970 and that a 
VA examination found his ankles and feet to appear normal.  
Therefore, service connection for weak ankles with residuals 
of a right lateral malleolus fracture was not warranted.  

The evidence associated with the claims file subsequent to 
the July 1970 rating decision includes VA medical records, 
private medical records, records from the Social Security 
Administration (SSA), a lay statement from the veteran's 
wife,  and hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for weak ankles 
and a right foot disorder with residuals of a right malleolus 
fracture.

With respect to the veteran's VA medical records, private 
medical records, and SSA records, the Board finds that they 
are certainly new in that they were not of record at the time 
of the July 1970 rating decision.  However, despite the fact 
that some of those records do document the veteran's 
complaints pertaining to his ankles, they are not probative 
because they do not a nexus between a current disorder and 
the veteran's military service.  As such, these records do 
not bear directly and substantially upon the specific matter 
under consideration, and they are not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board finds that these VA medical 
records, private medical records, and SSA records are not new 
and material.

The Board also finds that the lay statement as well as the 
veteran's own hearing testimony and other assertions are not 
new and material. Although these statements were not 
previously associated with the claims file, they are 
cumulative and redundant, in that they reiterate the 
assertions already made by the veteran.  As such, the lay 
statements are duplicative of the evidence already of record.  
Further, while a layperson is, just as the veteran, competent 
to relate a personal observation, neither the veteran nor the 
person submitting the lay statement can provide probative 
evidence establishing a relationship between a current 
disorder and the veteran's military service.  In this regard, 
the Board notes that generally, only medical professionals 
are competent to render an opinion on matters of medical 
etiology or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In fact, the United States Court of Appeals 
for Veterans Claims (Court) has noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection. See Moray v. Brown, 5 Vet. App. 
211 (1993).  Therefore, the Board concludes that the lay 
statement as well as the veteran's hearing testimony and 
other statements are not new and material evidence.

Significantly, the evidence missing at the time of July 1970 
rating decision continues to be absent.  Specifically, there 
remains no medical evidence showing that the veteran 
currently has a bilateral ankle disorder that is related to 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
weak ankles and a right foot disorder with residuals of a 
right malleolus fracture.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for weak ankles and a right foot disorder with 
residuals of a right malleolus fracture is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


